Hill, O. J.
1. In an accusation of a violation of the “labor-contract act” of 1903 (Acts 1903, p. 90), the contract on which it was charged that the accused fraudulently obtained an advance of money and provisions was stated to have been entered into by him with a named' individual. The evidence showed that the contract in question was made by the accused, not with the named individual in his individual capacity, but as superintendent of the Spalding county farm, and that the money and provisions advanced to the accused on said contract were the property, not of the individual, as stated in the accusation, but of the county. Held, that this constituted a material variance between the allegata and the probata. Williams v. State, 124 Ga. 136 (53 S. E. 156); Young v. State, Id. 788 (53 S. E. 101).
Accusation of misdemeanor, from city court of Griffin — Judge Flynt. June 12, 1909.
Argued July 14, —
Decided July 31, 1909.
Philip PL Cleveland, T. P. Patterson, for plaintiff in error.
William PL. Beck, solicitor, contra.
2. Tlie evidence fails to show any fraudulent intent on the part of the defendant in procuring the money and provisions on his contract. Mulkey v. State, 1 Ga. App. 521 (57 S. E. 1022). Judgment reversed.